 1                IN THE UNITED STATES DISTRICT COURT

 2                    FOR THE DISTRICT OF NEVADA

 3   UNITED STATES OF AMERICA,    )
                                  ) Case No. 2:14-cr-00328-KJD-NJK
 4                Plaintiff,      )
                                  )      ORDER TEMPORARILY
 5   vs.                          )    UNSEALING PROCEEDING
                                  )
 6   ANTHONY NAVARRO (5),         )
                                  )
 7                Defendant.      )
     ____________________________ )
 8

 9        On January 10, 2019, this Court received a request from
     AMBER McCLANE, Federal Official Court Reporter, pertaining to
10   a transcript of the sealed porting of hearing regarding:
     CHANGE OF PLEA, held on February 5, 2018.
11        IT IS THEREFORE ORDERED that the reporter notes of said
     hearing shall be unsealed for the limited purpose of providing
12   the transcript as requested on appeal by G. Michael Tanaka,
     Esq. The original court reporter's notes shall thereafter be
13   resealed, together with the certified copy of the transcript,
     delivered to the Clerk pursuant to 28 U.S.C. § 753(b) until
14   further order of this Court.
          IT IS FURTHER ORDERED that AMBER McCLANE, Federal
15   Official Court Reporter, shall not disclose the contents of
     the transcript of the sealed proceeding to anyone other than
16   the parties or representatives of the parties directly
     concerned with this case.
17

18                    10th
          DATED this _______          January
                             day of _________, 2019.

19

20                      __________________________________
                               HON. KENT J. DAWSON
21                      United States District Court Judge

22

23

24

25

                        Amber McClane, CCR 914
                            (702) 384-0429              Page 1 of 1
